104 F.3d 359
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Charles A. COOK, Defendant-Appellant.
No. 96-4514.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1996.Decided Dec. 19, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CR-96-231)
Charles A. Cook, Appellant Pro Se.  Thomas Craig Bradley, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before HALL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Charles A. Cook appeals the district court's order affirming his conviction by a magistrate judge of speeding on the George Washington Memorial Parkway, a federal highway under the jurisdiction of the United States and under the direction of the National Park Service.  We have reviewed the record and the district court's order, and we perceive no ground for reversal.  Assuming, arguendo, that the radar evidence proffered by the government should not have been admitted, the magistrate judge's error was harmless beyond a reasonable doubt;  the remaining evidence amply supported the conviction.


2
We have considered Cook's other assignments of error, and we deem them to be without merit.  Accordingly, we affirm the order of the district court.  United States v. Cook, No. CR-96-231 (E.D. Va.  June 21, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the court, and argument would not aid the decisional process.

AFFIRMED